Citation Nr: 0332403	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUES

1.  Entitlement to service connection for a claimed lower 
back disorder.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1959 to December 
1960.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision of the RO.  



REMAND


(1)  VA's Duty to Assist and Provide Notice

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merit of the claims, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(2)	Service Connection for a Disability of the Lower 
Back

The veteran contends that the disability of her lower back is 
due to an incident of service, when she had fallen down from 
stairs in February 1960.  The X-ray studies taken at that 
time revealed a disproportion at pubic symphysis and a 
lateral rotation of the right spine.  The impression was that 
of bruised gluteal region with hematoma.  

The recent medical evidence shows diagnoses of cervical and 
lumbar spondylosis, along with evidence of mild degenerative 
changes, and facet hypertrophy and minimal posterior 
protrusion and spurring at certain levels.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Accordingly, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that 
the veteran's current disability of the lower back is related 
to an incident of service.  


(3)  Service Connection for Bilateral Hearing Loss

The statements of the veteran in the claims folder are to the 
effect that her current hearing loss is due to excessive 
noise exposure from being around artillery and at the firing 
range in service.  

The service medical records at the time of the veteran's 
enlistment in August 1959 show an abnormal eardrum and note a 
closed perforation at the top of the right eardrum.  The 
examiner also noted that the veteran ruptured her left 
eardrum as a child, with no further perforations.  

The recent medical evidence shows that the veteran has been 
diagnosed with sensorineural hearing loss, as well as with a 
mild-to-moderate mixed hearing loss to 6000 hertz.  

The record also shows that the veteran has a current hearing 
loss as defined for VA purposes.  38 C.F.R. § 3.385 (2003).  
However, the record is silent as to any post-service noise 
exposure.  

Where there is competent evidence of a current disability, 
evidence that the disability may be related to service, and 
the evidence is insufficient to decide the claim, VA has a 
duty to afford the claimant an examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c) (West 2002), take 
appropriate steps to request that the 
veteran supply the names and addresses of 
all facilities that have evaluated or 
treated her for a disability of the lower 
back, and for bilateral hearing loss 
since separation from service.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder, including 
any post-service evaluations required for 
employment.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the veteran's disability 
of the lower back.  Please send the 
claims folder to the examiner for review; 
the examiner should acknowledge review of 
the claims folder in the examination 
report.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
also review the service medical records 
and post-service medical records and 
offer opinions as to:

(a)  Whether the veteran has a 
current disability of the lower 
back;  

(b)  Whether it is at least as 
likely as not that the veteran's 
current disability of the lower back 
is related to the incident of 
service, as reported by the veteran, 
when she had fallen down stairs in 
1960; or to another incident or 
event or disease or injury noted in 
service.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  

3.  The veteran should be afforded an 
examination to determine the nature and 
extent of her bilateral hearing loss, and 
to obtain an opinion as to the etiology 
of this condition.  The examiner should 
review the claims folder, including the 
service medical records and post-service 
medical records and should note such 
review in the examination report.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should elicit a detailed 
history of acoustic trauma in and after 
service, and give a reasoned opinion as 
to whether it is at least as likely as 
not that bilateral hearing loss was 
caused or permanently aggravated by noise 
exposure in service.  The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
her and her representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate her claims and 
that her failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




